DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities: “the system of claim 1” should be changed to “the system of claim 12”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities: “the method of claim 1” should be changed to “the method of claim 19”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-10, 12-15, 17,19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeed et al. (Mitigating the Impacts of Covert Cyber Attacks in Smart Grids Via Reconstruction of Measurement Data Utilizing Deep Denoising Autoencoders, Energies 07/2019) in views of Wang et al (US 2020/0293032)  and Lin et .

Regarding Claim 1. Saeed teaches a method for processing measurement data in an electric power system, the method comprising(fig. 1): 
acquiring the measurement data from the electric power system(Input: fig. 1; sec.2.1); and 
inputting a plurality of the measurement data (i.e. data sample) into a machine learning module (Intrusion detection system: fig. 1) for identifying bad data among the plurality of the measurement data(Intrusion detection system (attack detected): fig. 1), 
wherein when one of the plurality of measurement data contains a bad datum(attack detected): fig. 1), the machine learning module sends the bad datum to a   module for correcting the bad datum (Scheme II: fig.1), wherein module outputs a corrected part corresponding to the bad datum(reconstruct: figs. 1 &2); and when one of the plurality of measurement data contains no bad datum, the machine learning module bypasses the denoising autoencoder module and outputs the one of the plurality of measurement data as an untouched part(No attack detected: fig.1).
Saeed does not explicitly teach inputting a plurality of the measurement data  within a predetermined time window a machine learning module for identifying bad data among the plurality of the measurement data.
However, Wang teaches inputting a plurality of the measurement data (405: fig.4) within a predetermined time window (PMU data and/or other streaming data and may include a sliding window with a configurable window size: [0044]) a machine learning (410: fig.4) for identifying bad data among the plurality of the measurement data (bad data(415):fig.4 ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Saeed, inputting a plurality of the measurement data  within a predetermined time window a machine learning module for identifying bad data among the plurality of the measurement data, as taught by Wang, so as to identify bad data in compact and inexpensive way (415: fig.4, [0066]).
Saeed further  teaches reconstruing data using denoising autoencoder includes measurement and bad data (scheme III: fig. 1 and fig. 2-3) 
Saeed does not explicitly teach the bad datum to a denoising autoencoder module for correcting the bad datum, wherein the denoising autoencoder outputs a corrected part corresponding to the bad datum.
However, Lin teaches the bad datum to a denoising autoencoder module for correcting the bad datum (sect. II, example 1; fig. 1(b)), wherein the denoising autoencoder outputs a corrected part corresponding to the bad datum(fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Saeed, the bad datum to a denoising autoencoder module for correcting the bad datum, wherein the denoising autoencoder outputs a corrected part corresponding to the bad datum, as taught by Lin, so as to reconstructed results are almost similar with the corrupted dataset without an appropriate estimation of the missing values or the corrupted values.

Regarding Claims 2 and 13. Saeed further teaches the plurality of the measurement data are vector data acquired by a plurality of phasor measurement unit (PMU) coupled to a plurality of lines of the electric power system (bi-directional RTUs, consisting of sensors and actuators, are employed in the power network. The readings of the sensors are collected at the PCC, which estimates the states (bus voltage angles and magnitudes) of the power system variables by utilizing the sensor measurements, θ: section 1, 2.1-2.2).

Regarding Claim 3. Saeed further teaches the plurality of the measurement data are arranged in a matrix with vector data arranged in columns (θ and Z: section 2.2).
 
Regarding Claims 4 and 14. Wang further teaches the predetermined time window slides over time for inputting measurement data at different time ([0044])(supported by Ryan et al .(US 2019/0379589), fig. 5b; [0082], [0084], [0087], [0088]).

Regarding Claims 5 and 15. Saeed does not explicitly teach the machine learning module includes a K-nearest neighbor (KNN) algorithm.
However, Wang further teaches the machine learning module includes a K-nearest neighbor (KNN) algorithm (410(425): fig. 4, 515: fig. 5; [0071], [0074)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified  invention of Saeed, the machine 

Regarding Claim 6. Wang further teaches the machine learning module identifies a bad datum by weighted majority vote of a predetermined number of nearest data in terms of Euclidean distance(similarity functions may be utilized in the hidden layer nodes such as Euclidean distance, a voting function to pass out a specific system state, output layer: [0084];415(bad data(output layer)): fig. 4).

Regarding Claim 7. Saeed further teaches the denoising autoencoder module includes a denoising autoencoder with symmetrical layers of neural network that are trained to reproduce input data at an output thereof (ccda data reconstruction module: fig.2-3).
Lin also teaches the denoising autoencoder module includes a denoising autoencoder with symmetrical layers of neural network that are trained to reproduce input data at an output thereof (fig. 1b)

Regarding Claims 9 and 21. Saeed further teaches combining the untouched part with the corrected part to form a recovered data stream (page 3, first paragraph, page 10, section 4.3; Decision-making at EMS: fig.1).

Regarding Claims 10 and 17. Saeed  does not explicitly teach the measurement data received by the machine learning module are always from a predetermined PMU.
However, Wang further teaches the measurement data received by the machine learning module (410: fig. 4) are always from a predetermined PMU(405: fig.4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention of Saeed, the measurement data received by the machine learning module are always from a predetermined PMU, as taught by Wang, so as to identify bad data in compact and inexpensive way (415: fig.4, [0066]).

Regarding Claim 12. Saeed teaches a system for processing measurement data in an electric power system, the system comprising(fig. 1; sec.1,  2.1; supported by Wang fig. 11 & 12): 
measurement devices coupled to lines of the electric power system for measuring state information at the lines(section 2.2); 
a processor PCC: (section 1, 2.1; supported by Wang fig. 11 & 12); and 
a computer-readable storage medium, comprising: software instructions executable on the processor to perform operations, including (PCC: section 1, 2.1; supported by Wang fig. 11 & 12):
acquiring the measurement data from the electric power system(Input: fig. 1); and 
(Intrusion detection system: fig. 1) for identifying bad data among the plurality of the measurement data(Intrusion detection system (attack detected): fig. 1), 
wherein when one of the plurality of measurement data contains a bad datum(attack detected): fig. 1), the machine learning module sends the bad datum to a   module for correcting the bad datum (Scheme II: fig.1), wherein module outputs a corrected part corresponding to the bad datum(reconstruct: figs. 1 &2); and when one of the plurality of measurement data contains no bad datum, the machine learning module bypasses the denoising autoencoder module and outputs the one of the plurality of measurement data as an untouched part (No attack detected: fig.1).
Saeed does not explicitly teach inputting a plurality of the measurement data  within a predetermined time window a machine learning module for identifying bad data among the plurality of the measurement data.
However, Wang teaches inputting a plurality of the measurement data (405: fig.4) within a predetermined time window (PMU data and/or other streaming data and may include a sliding window with a configurable window size: [0044]) a machine learning module (410: fig.4) for identifying bad data among the plurality of the measurement data (bad data(415):fig.4 ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Saeed, inputting a plurality of the measurement data  within a predetermined time window a machine learning module for identifying bad data among the plurality of the measurement data, as taught by Wang, so as to identify bad data in compact and inexpensive way (415: fig.4, [0066]).
(scheme III: fig. 1 and fig. 2-3) 
Saeed does not explicitly teach the bad datum to a denoising autoencoder module for correcting the bad datum, wherein the denoising autoencoder outputs a corrected part corresponding to the bad datum.
However, Lin teaches the bad datum to a denoising autoencoder module for correcting the bad datum (sect. II, example 1; fig. 1(b)), wherein the denoising autoencoder outputs a corrected part corresponding to the bad datum (fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Saeed, the bad datum to a denoising autoencoder module for correcting the bad datum, wherein the denoising autoencoder outputs a corrected part corresponding to the bad datum, as taught by Lin, so as to reconstructed results are almost similar with the corrupted dataset without an appropriate estimation of the missing values or the corrupted values.

Regarding Claim 19. Saeed teaches a method for processing measurement data in an electric power system, the method comprising (fig. 1):
 acquiring the measurement data by a phasor measurement unit (PMU) coupled to a line of the electric power system(Input: fig. 1, sect. 2.1); and 
inputting a plurality of the measurement data (i.e. data sample) into a machine learning module (Intrusion detection system: fig. 1) for identifying bad data among the plurality of the measurement data contains a bad datum (Intrusion detection system (attack detected): fig. 1), 

However, Wang teaches inputting a plurality of the measurement data (405: fig.4) within a predetermined time window (PMU data and/or other streaming data and may include a sliding window with a configurable window size: [0044]) into a K-nearest neighbor (KNN) (410(425): fig. 4, 515: fig. 5; [0071], [0074)] ) for identifying bad data among the plurality of the measurement data(bad data(415):fig.4 ), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Saeed, inputting a plurality of the measurement data within a predetermined time window into a K-nearest neighbor (KNN) for identifying bad data among the plurality of the measurement data, as taught by Wang, so as to identify bad data in compact and inexpensive way (415: fig.4, [0066]).
Saeed further teaches wherein when one of the plurality of measurement data contains a bad datum(attack detected): fig. 1), 
the machine learning module sends the bad datum to a   module for correcting the bad datum (Scheme II: fig.1), wherein module outputs a corrected part corresponding to the bad datum(reconstruct: figs. 1 &2); and when one of the plurality of measurement data contains no bad datum, the machine learning module bypasses the denoising autoencoder module and outputs the one of the plurality of measurement data as an untouched part (No attack detected: fig.1).
Saeed further  teaches reconstruing data using denoising autoencoder includes measurement and bad data (scheme III: fig. 1 and fig. 2-3) 

However, Lin teaches the bad datum to a denoising autoencoder module for correcting the bad datum (sect. II, example 1; fig. 1(b)), wherein the denoising autoencoder outputs a corrected part corresponding to the bad datum (fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Saeed, the bad datum to a denoising autoencoder module for correcting the bad datum, wherein the denoising autoencoder outputs a corrected part corresponding to the bad datum, as taught by Lin, so as to reconstructed results are almost similar with the corrupted dataset without an appropriate estimation of the missing values or the corrupted values.

Claim 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeed in views of Wang and Lin, applied in claim 2, further in view of Venkatasubramanian et al (US 2019/0006847) .

Regarding Claims 11 and 18. Saeed in views of Wang  teaches the measurement data received by the machine learning module (Saeed (intrusion detection system: fig.1) and Wang (410: fig. 4)).
The modified Saeed  does not explicitly teach the measurement data are from a first PMU at a first time and a second PMU at a second time different from the first time via a data bus.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention of Saeed, the measurement data are from a first PMU at a first time and a second PMU at a second time different from the first time via a data bus, as taught by Venkatasubramanian, so as to enables improving monitoring and/or control of the power systems based on the phasor measurement data in compact and inexpensive way.

Allowable Subject Matter
Claims 8, 16 and 20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)  Ryan et al (US 2020/0387797) disclose Seven machine learning algorithms were employed to perform the analogy, including Random-Forest, Support Vector 
b) Vladimiro et al. (Deep Learning Applied to PMU Data in Power Systems, 2017).
c) Ree et al. (Synchronized Phasor Measurement Applications in Power Systems, IEEE, 2010)
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/MOHAMMAD K ISLAM/          Primary Examiner, Art Unit 2864